Citation Nr: 0419785	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a simple 
fracture of L1 with arthritis and limitation of motion, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified at the RO 
before the undersigned, sitting in Washington, DC, at a 
videoconference hearing held in March 2004.

At his March 2004 hearing, the veteran appeared to suggest 
that he sustained an ankle injury secondary to his service-
connected low back disorder.  If the veteran wishes to file a 
claim for service connection on a secondary basis for ankle 
disability, he should so notify the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, during the pendency of the instant 
appeal, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim. 

Review of the record discloses that while the veteran 
arguably was advised in a September 2001 VA correspondence as 
to what evidence VA would obtain for him and of what 
information or evidence he was responsible for submitting, he 
has not been adequately informed of the information and 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this regard the Board 
notes that the September 2001 correspondence advised him of 
the information and evidence necessary to substantiate a 
claim for service connection, and not for an increased rating 
for the service-connected lower back disability at issue.  In 
order to ensure that he receives the due process to which he 
is entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate.

The Board also notes that, effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome (IVDS) under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  Effective 
September 26, 2003, VA also amended the schedular criteria 
for rating disorders of the spine other than IVDS.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003).  The record reflects 
that the veteran has not been advised of the amended criteria 
for evaluating spinal disorders, including IVDS, and that he 
has not been afforded a VA examination addressing the 
findings pertinent to evaluating his disorder under the 
amended criteria.  The Board additionally notes that the last 
VA examination of the veteran was in October 2001, that the 
examination was conducted by a nurse practitioner, and that 
the veteran at his hearing before the undersigned indicated 
that his lower back disability had worsened in severity since 
the October 2001 VA examination.  For the above reasons, the 
Board concludes that another VA examination of the veteran is 
warranted.

At his March 2004 hearing before the undersigned, the veteran 
indicated that relevant treatment records for April 2002 to 
the present were available at the "Aspen Wall" VA medical 
facility, as well as at the VA Medical Center in Pittsburgh, 
Pennsylvania (University Drive Division, referred to by the 
veteran as "Oakland").  He specifically requested that VA 
obtain records from the referenced facilities on his behalf 
for April 2002 to the present.

In light of the above, the Board concludes that further 
procedural and evidentiary development is required prior to 
adjudication of the veteran's claim.  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate his 
claim on appeal.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the RO will 
attempt to obtain on his behalf, and 
a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should obtain medical 
records for the veteran from the VA 
Medical Center in Pittsburgh, 
Pennsylvania (University Drive 
Division), and from the "Aspen 
Wall" VA medical facility, for 
April 2002 to the present.

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

5.  The RO should then arrange for 
VA orthopedic and neurologic 
examinations of the veteran by 
physicians with appropriate 
expertise to determine the nature, 
extent and severity of the veteran's 
service-connected low back 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.

The neurological examiner should 
specifically indicate, with respect 
to any degenerative disc disease 
found, whether the veteran has 
experienced incapacitating episodes 
(i.e. periods of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS) that require bed 
rest prescribed by a physician and 
treatment by a physician) of IVDS 
over the past 12 months, and if so, 
identify the total duration of those 
episodes over the past 12 months.  
The neurological examiner should 
also identify the signs and symptoms 
resulting from IVDS that are present 
constantly, or nearly so.  The 
examiner should also set forth 
findings relative to neurologic 
impairment evident from the 
veteran's IVDS.  Any abnormal 
sciatic, peroneal, popliteal or 
other nerve findings due to IVDS 
should be described in detail and 
the degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. 
mild, moderate, severe, complete).  
To the extent possible, the examiner 
should distinguish the 
manifestations of the service-
connected low back disorder from 
those of any other disorder present, 
including diabetes mellitus. 

The examiners should also provide an 
opinion as to the impact of the 
veteran's disability on his 
employability.  The rationale for 
all opinions expressed should be 
explained.  The  claims file must be 
made available to and reviewed by 
the examiners.  The examination 
reports are to reflect that such a 
review of the claims file was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issue on 
appeal.  In addressing the veteran's 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4, including both 
old and new criteria for rating 
disorders of the spine, and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amended criteria for rating disorders of the spine.  See 67 
Fed. Reg. 54,345-49 (2002); 68 Fed. Reg. 51,454-58 (2003).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).







	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


